This is a proceeding for the acquisition by the Port of New York Authority of certain real property in the borough of Manhattan, pursuant to the Condemnation Law of the State of New York for the construction of the new Midtown Hudson tunnel. The appeal is by the Port of New York Authority from that part of the final order, as resettled, confirming the report of the commissioners of appraisal, which grants an additional allowance of costs to the respondent in the sum of $560. Order, so far as appealed from, unanimously affirmed, with costs and disbursements to the respondent. No opinion. Present — McAvoy, O’Malley, Townley and Glennon, JJ.